Order unanimously modi*1004fied on the law and as modified affirmed without costs in accordance with the following Memorandum: Petitioner failed to prove that the needs of the parties’ son Bradley were not being met and, thus, she was not entitled to an increase in weekly child support fixed by a separation agreement incorporated in the judgment of divorce. Pursuant to the agreement, child support has been adjusted regularly for inflation. Petitioner failed to submit a financial affidavit and her testimony was insufficient to establish that her son’s expenses have increased or that her expenses exceed her income (see, Matter of Faery v Piedmont, 181 AD2d 1014; cf, Matter of Sutton v Sutton, 178 AD2d 980). Both parties have had increased income and petitioner has not shown a change in the child’s current and prior lifestyle (see generally, Matter of Brescia v Fitts, 56 NY2d 132, 141).
The court did not err, however, in granting the enforcement petition to award child support arrears for the parties’ son Scott. (Appeal from Order of Cattaraugus County Family Court, Kelly, J. — Child Support.) Present — Boomer, J. P., Pine, Lawton, Fallon and Doerr, JJ.